DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant claims an extruded building article as recited in claim 1.  Additionally, Applicant claims an extruded article as recited in claims 17 and 29-31.
	The prior art, Jex, U.S. Patent Number 5,273,819, teaches a composition comprising 20% by weight fibers; 50% by weight resin; and 30% by weight graphite powder [particles] wherein 20% of the fibers are oriented from 80 ° to 90 ° from the axis of extrusion.
	Jex fails to teach or suggest that the extruded building component comprises a fenestration component as recited in claim 1.  Jex fails to teach or suggest an extruded article comprising a first portion comprising a first composition having a first fiber orientation; and a second portion comprising a second composition having a second fiber orientation; wherein the first composition comprises a polymer resin; and at least one of fibers and particles; and wherein the second composition comprise a polymer resin, particles and fibers; and wherein the first fiber orientation is different than the second fiber orientation; and wherein the second portion comprises at least one feature selected from the group consisting of an interior wall, an external wall, a corner, an appendage, a single wall area, and a joint between walls as recited in claim 17.  Jex fails to teach or suggest an extruded article comprising as first portion comprising a first 

	In summary, claims 1-14, 16-21 and 23-31 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786